Mr. Pinckney Sollicitor for the Complainant moved (for the Reasons in Bill set forth) that a Writt of Injunction might Issue, the Complainant having complied with the Directions of the Act of Assembly by making a Deposit with the Master. Mr. Leigh Sollicitor for the Defendant objected against the Injunction’s issuing alledging that the Defendant being a free Mulattoe, his Answer could not be taken upon Oath The Court did Order that the Injunction do issue and that the Defendant do Answer by Tuesday next.
John Troup, Register in Chancery